Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                              Appellate Court                             Date: 2019.03.28
                                                                          09:43:59 -05'00'



                    In re J.B., 2018 IL App (1st) 173096



Appellate Court   In re J.B. and J.N., Minors (The People of the State of Illinois,
Caption           Petitioner-Appellee, v. Kiera N., Respondent-Appellant (J.B. and J.N.,
                  Respondents-Appellees)).



District & No.    First District, Second Division
                  Docket No. 1-17-3096



Filed             December 11, 2018



Decision Under    Appeal from the Circuit Court of Cook County, Nos. 14-JA-1035,
Review            14-JA-1036; the Hon. Andrea M. Buford, Judge, presiding.



Judgment          Affirmed.


Counsel on        Elizabeth Butler, of Northbrook, for appellant.
Appeal
                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Nancy Kisicki, and Gina DiVito, Assistant State’s Attorneys, of
                  counsel), for the People.

                  Charles P. Golbert, Acting Public Guardian, of Chicago (Kass A.
                  Plain and Randall J. Tigges, of counsel), for respondents-appellees.
     Panel                    JUSTICE LAVIN delivered the judgment of the court, with opinion.
                              Presiding Justice Mason and Justice Hyman concurred in the
                              judgment and opinion.


                                                OPINION

¶1         Kiera N. appeals from the circuit court’s order terminating her parental rights as to her two
       children, J.N., born April 16, 2009, and J.B., born June 17, 2012. J.N. is now nine years old,
       and J.B. is now six years old. Kiera N. argues service of process was improper and therefore
       the court lacked personal jurisdiction over her, rendering the adjudicatory, dispositional, and
       termination orders void. We affirm.

¶2                                           BACKGROUND
¶3                           Petition to Adjudicate Minors Wards of the Court
¶4         Both minors were taken into protective custody on September 10, 2014, after an official
       from the Department of Children and Family Services (DCFS) observed Kiera “talking to
       herself and to household appliances.” Two days later, on September 12, the State filed a
       petition to adjudicate J.N. and J.B. wards of the court. The petition alleged that the minors were
       neglected, subjected to an injurious environment, at substantial risk of physical injury, and that
       Kiera was unable to care for them due to her mental disability. In support, the petition stated
       that Kiera had admitted she was unable to care for the minors, that she had auditory
       hallucinations, and was in a physically abusive relationship with Shondell H., with whom she
       lived. According to J.N., who was then age five, Shondell would hit him, and J.N. went
       hungry, as there was no food in the home. DCFS investigator Priscilla Cash also filed an
       affidavit attesting that Kiera was “doing sexual favors in the presence of her daughter.” Cash
       asserted neither child was safe in Kiera’s care or custody.

¶5                         Temporary Custody Hearing and Service of Process
¶6         That same day, a temporary custody hearing was held with both the State and the minors
       via the public guardian present. Cash testified that during the course of her investigation, she
       went to Kiera’s home at 5354 South Laflin Street in Chicago, spoke with Kiera, and informed
       her about the hearing, even doing so also on the morning of the hearing while explaining where
       to go. The court noted on the record that although Kiera had notice, she did not appear. The
       parties stipulated to the facts in the petition, and the State asked that temporary custody be
       taken with prejudice given the notice to Kiera. The court found probable cause to believe the
       minors were abused, neglected, or dependent, and ordered their removal from the home based
       on immediate and urgent necessity. DCFS was appointed temporary custodian with the right to
       place the minors. DCFS then placed the minors with their maternal grandmother on the south
       side of Chicago, where they have since remained.
¶7         The transcript shows that at the next court date, on September 18, the State sought leave to
       serve the natural mother and the suspected natural fathers. The common law record reveals the
       court entered an order, dated September 26, for service of summons on Kiera and the two
       putative fathers, Shondell and Eric B. An exhibit further shows that on October 15, Kiera went


                                                   -2-
       to the emergency room at Jackson Park Hospital, reporting that she had depression and was
       hearing voices. According to the hospital, she had a “known history of schizoaffective
       disorder,” and had “verbalized suicidal ideation.” She had been hospitalized several times for
       psychological problems and had been “noncompliant with outpatient treatment.” She was
       released on October 21, with the notes revealing her “discharge home” address to be 5354
       South Laflin Street (although the hospital records also show a reported home address of 5140
       South Hyde Park Boulevard, Chicago).
¶8         The transcript reveals that at the hearing on October 22, the State noted on the record that
       Shondell had appeared in court as a result of the substitute service on Nicole H., his sister,
       which was effected on October 3, at the Laflin Street address. The State additionally noted on
       the record that Kiera was subject to substitute service on Nicole H., which was also effected on
       October 3, at the Laflin Street address.1 These on-the-record statements are consistent with
       two affidavits of service by the Cook County Sheriff’s Office, which were supplemented in
       this record, showing that substitute service was effected on Kiera with respect to both her
       children on October 3. At the hearing, on the State’s motion, the court ruled Kiera would be
       held in default of the guardianship petition for want of appearance or answer on substitute
       service. The State then sought leave for an alias summons on the other putative father, Eric,
       after noting service had been attempted five times. Eric later appeared in court when the case
       was recalled. Both Eric and Shondell presented brief testimony, and DNA tests were ordered.
       Relevant to this appeal, Shondell stated that he resided at the Laflin Street address and that
       Kiera was there “off and on” but that she was currently at Jackson Park Hospital for psychiatric
       treatment. As stated, however, hospital records showed her release the previous day. Shondell
       had seen her seven days prior, on October 15. In addition, Eric testified that he had contact with
       Kiera about a week before and she was currently living “from place to place.” Last he heard,
       she was in Jackson Park Hospital. The paternity tests later revealed Eric to be J.B.’s natural
       father. Shondell was stricken from the case, as the DNA tests apparently ruled out his
       paternity.
¶9         DCFS conducted an integrated assessment of the case. The common law record shows that
       on March 17, 2015, Kiera arrived at the agency for her interview. She was reportedly both
       anxious to begin the process and engaged in the interview. Kiera, while unkempt, was oriented
       and answered the questions appropriately. She did “not accept any responsibility” for her
       children being in DCFS’s care but did admit she had no stable housing and was unemployed.
       She reported smoking two to three blunts of marijuana a day and had been diagnosed with
       bipolar disorder and schizophrenia. Although she was taking medication, she hallucinated
       daily. The interviewer acknowledged that Kiera had come forward to be assessed for services
       but reported that Kiera was unstable and in need of a variety of services.

¶ 10                           Adjudicatory Hearing Finding Neglect/Abuse
¶ 11       No report of proceedings exists for the adjudicatory hearing. The common law record,
       however, shows that on March 30, 2015, three days after Kiera’s interview and pursuant to the
       State’s earlier petition, the trial court entered an order adjudicating the children abused or
       neglected due to Kiera’s lack of care, an injurious environment, and a substantial risk of

           1
           The State also noted that substitute service on Kiera was effected on October 7. This oral statement
       stems from a misreading of the sheriff’s affidavit, as explained in further detail in the analysis.

                                                      -3-
       physical injury, based on facts stipulated to by the parties. In particular, the assistant state’s
       attorney, assistant public guardian, and assistant public defender (appearing on behalf of Eric),
       stipulated that if Cash were called to testify, she would state the following under oath.
¶ 12       Just before DCFS took custody of the children, Cash had “an in-person conversation” with
       Kiera. Cash observed that Kiera was dirty, poorly groomed and malodorous while sitting on
       the floor talking to herself. J.B. at one point smacked Kiera in the face, stating “B***, shut the
       f*** up,” and in response Kiera continued talking to “an imaginary being” while also
       attempting to “engage the television and the microwave in conversation.” Kiera admitted that
       she “gets direction and instruction from the television and she often talks to the microwave
       because it is her friend,” since she hears voices telling her what to do. She had never obtained
       mental health services, although hospital records reveal a history of hospitalization for mental
       health problems.
¶ 13       Per the stipulation, in addition to the admissions regarding physical abuse at the hands of
       Shondell, Kiera admitted that she could not take care of her son and that she was not in a safe
       environment for her children. Kiera admitted that she “walks the streets prostituting herself
       with minor [J.B.] present at all times.” In one instance, they went to the park, where Kiera left
       J.B. playing unsupervised. In addition, if called to testify, J.N. would state the same facts as
       alleged in the State’s initial petition, and the parties stipulated that Kiera’s medical records
       from Jackson Park Hospital would be admitted as an exhibit. As stated, the trial court found the
       children abused or neglected, and following this evidence, a dispositional hearing was set for
       May 12.

¶ 14                                      Dispositional Hearing
¶ 15       No report of proceedings exists for the dispositional hearing, but the common law record
       again shows that on May 12, 2015, the court entered a dispositional order finding that Kiera
       was unable, for some reason other than financial circumstances alone, and/or unwilling, to care
       for, protect, train, or discipline her children. The record indicates that Kiera’s March 17
       integrated assessment interview was entered as an exhibit. The court’s written order stated that
       even though reasonable efforts had been made to prevent removal of the children and services
       aimed at preserving reunification had been made, it was in the children’s best interests to
       remove them from Kiera’s custody. The court terminated the temporary custody, then placed
       the children in DCFS guardianship and presented DCFS with the right to place the children.
       The same day, the court entered a permanency order that the goal was still to return the
       children home “pending status.” The court noted that while Kiera had been assessed for
       services, she was not engaging in them.

¶ 16                                        Permanency Hearing
¶ 17       The transcript reveals that on January 6, 2016, the court held a permanency hearing.
       Initially, the parties appearing included the assistant public guardian and the assistant state’s
       attorney. The assistant public guardian noted that Kiera was “on her way to the courthouse.”
       The case proceeded, however, because it was over 30 minutes past the scheduled time. The
       caseworker, Kyla Farquhar, testified that the children’s placement was safe and free of risk.
       Farquhar noted that Kiera had been “minimally involved, if at all,” up to the last court hearing
       in June 2015. DCFS had recommended that she engage in individual therapy, parenting
       classes, an assessment, domestic violence services, mental health services, and that she obtain

                                                   -4-
       both housing and employment. Farquhar noted that Kiera engaged in services insofar as she
       had individual therapy in October 2015 but had missed her last two sessions. She had also
       engaged in domestic violence victim services, beginning in November 2015. In addition, she
       completed a Juvenile Court Assessment Program (JCAP) in May 2015 and was referred to
       intensive outpatient services based on her marijuana use. Kiera had started visiting her children
       in October 2015 for only several hours. As her progress had been slow, inconsistent, and
       incomplete, and as the children were “thriving” in their foster home, Farquhar recommended
       substitute care pending termination of parental rights. Notably, a permanency planning report
       from January 2016 stated that after Kiera participated in the assessment in March 2015, she
       “did not make herself available again until” October 2015. Following this evidence, the court
       stated the goal of substitute care pending termination would be entered.
¶ 18       The same day, the case was recalled when Kiera formally appeared before the court. She
       was then assigned an assistant public defender.2 The parties agree that this was the first date
       Kiera was represented by counsel. On defense counsel’s motion, the court stayed the goal
       change until counsel could review the case. That assistant public defender assigned to Kiera
       subsequently withdrew due to a conflict, and a court-appointed attorney took his place.
¶ 19       On January 25, 2016, a permanency order in the common law record reflects that the goal
       was changed to substitute care pending a court determination on the termination of parental
       rights. On June 20, 2016, the State filed a supplemental petition to appoint a guardian with the
       right to consent to adoption because Kiera was unfit.

¶ 20                                Fitness and Best Interests Hearing
¶ 21       On November 6, 2017, a fitness hearing was held followed by a best interests hearing. At
       the fitness hearing, the State asked that the trial court take judicial notice of both the order
       adjudicating the children neglected or abused and the dispositional order declaring the children
       wards of the court subject to DCFS guardianship. Included among the exhibits was the March
       17, 2015, integrated assessment interview of Kiera. Kiera did not object. The combined
       testimony of her three caseworkers (who all served October 2015 through November 2017)
       revealed that Kiera had not made sufficient progress in completing the recommended services.
       She continued to smoke marijuana and failed to maintain her mental health. Caseworkers
       observed Kiera several times conversing with herself in front of J.N. and J.B. and while
       holding her newborn.3 Although Kiera completed a domestic violence and parenting course,
       some drug programs, and regularly had supervised visits with her children, it appeared she had
       not been taking her psychiatric medications or obtaining medical care, which impaired her
       ability to parent. At one point, Kiera told a caseworker that she “couldn’t do it,” was thinking
       of signing her rights away, and began to cry. The court found by clear and convincing evidence
       that Kiera had failed to make reasonable efforts to correct the conditions responsible for the
       children’s removal and to make reasonable progress towards returning them home. The court


           2
             When the case was recalled, the assistant public defender noted that Kiera had been “previously
       represented by the Public Defender” but that he did not have “any objection to being reappointed.” The
       court then stated that it had heard the case before Kiera’s arrival and her counsel was there on her behalf
       during this hearing, but that the court would “formally reappoint” counsel at that time.
           3
             Kiera became pregnant in Spring 2016 and then gave birth to a child unrelated to this case.

                                                       -5-
       noted that Kiera had a long history of mental illness and failed to complete reunification
       services.
¶ 22       The bests interests portion of the hearing revealed that the children were safe, happy, and
       bonded in their current placement with Kiera’s mother, Ora, and her long-time
       companion/friend, Dale S. Ora helped the kids with their homework, sometimes cooked, and
       went along on field trips, although she also stayed in her closed-door bedroom for lengths at a
       time, leaving the children to be cared for by Dale. Nonetheless, Ora testified that she loved
       them and wished to adopt them. Dale testified that he would serve as back-up in the event
       something happened to Ora. At the close of the best interests hearing, Kiera testified that when
       the case “first opened” she was not “trying to cooperate and do [her] services” but she would
       do so now. The court found it was in the best interests to terminate Kiera’s parental rights since
       the children had been with their maternal grandmother for three years, were bonded, and Ora
       permitted contact with Kiera. The court thus appointed DCFS as guardian with the right to
       consent to adoption.
¶ 23       This appeal followed. After Kiera filed her opening brief on appeal challenging service of
       process, the public guardian moved to supplement the appellate record with two separate
       “affidavits of service” for both juveniles from the Cook County Sheriff’s Office. A hearing
       was then held wherein Kiera contested the legitimacy of these affidavits before the trial court,
       arguing that they were not part of the circuit clerk’s original file, did not bear the clerk’s stamp,
       and did not appear in the docketing statement. Kiera also noted that she had contacted the
       state’s attorney, public guardian, and public defender, and there was no evidence of return of
       service. The assistant public guardian responded that he had discovered the affidavits of
       service in the circuit clerk’s file. 4 Although neither was file-stamped by the clerk or
       accompanied by the actual summons or petition, he argued that the supporting evidence in the
       record established the legitimacy of the documents. The trial court overruled Kiera’s
       objections and held the affidavits of service should be made part of the formal record on
       appeal.
¶ 24       The State and public guardian thereafter filed their response briefs. Kiera filed a reply brief
       but did not file an amended opening brief.

¶ 25                                            ANALYSIS
¶ 26       The Juvenile Court Act of 1987 (Juvenile Court Act) (705 ILCS 405/1-1 et seq. (West
       2014)) identifies whether a child should be removed from his parents, made a ward of the
       court, and whether the parental rights must ultimately be terminated. In re Arthur H., 212 Ill.
       2d 441, 462 (2004); In re C.E., 406 Ill. App. 3d 97, 107 (2010). After a child is placed in
       temporary custody, the circuit court must determine whether the child is abused, neglected, or
       dependent. Arthur H., 212 Ill. 2d at 462. If the court finds abuse, neglect, or dependency by a
       preponderance of the evidence, the court must conduct an adjudication of wardship and then
       determine a proper disposition. Id. at 463-64; In re C.L., 384 Ill. App. 3d 689, 693 (2008). An
       adjudication of wardship and disposition commonly occur following a “dispositional hearing.”
       In particular, a dispositional hearing allows the circuit court to decide what further actions are
       in the best interests of a minor, and the hearing and ruling on whether to make a minor a ward

           4
            Notably, the record contains three sheriff’s affidavits of service on the putative fathers in this case,
       and all three bear the circuit clerk’s stamp.

                                                        -6-
       of the court gives the parents “fair notice of what they must do to retain their rights to their
       child” in the face of any future termination proceedings. (Internal quotation marks omitted.)
       In re April C., 326 Ill. App. 3d 225, 237 (2001).
¶ 27        If the parent fails to do what is needed to retain her rights, the Juvenile Court Act provides
       a two-stage process for terminating parental rights involuntarily. C.E., 406 Ill. App. 3d at 107;
       705 ILCS 405/2-29(2) (West 2014). First, there must be a showing, based on clear and
       convincing evidence, that the parent is “unfit,” as defined in section 1(D) of the Adoption Act
       (750 ILCS 50/1(D) (West 2014)). C.E., 406 Ill. App. 3d at 107. Following an unfitness finding,
       the trial court’s task is to determine whether it’s in the minor’s best interests to terminate
       parental rights. In re D.T., 212 Ill. 2d 347, 352 (2004); In re Jaron Z., 348 Ill. App. 3d 239, 261
       (2004).
¶ 28        Kiera does not contest that the trial court had personal jurisdiction over her on January 6,
       2016, when she appeared at the close of the permanency hearing. Nor does she contest that the
       trial court had personal jurisdiction over her when, almost two years later, the court held a
       hearing wherein it found her unfit to parent her children and consequently terminated her
       parental rights. Kiera notes, however, that a party who submits to the court’s jurisdiction does
       so only prospectively and the appearance does not retroactively validate orders entered prior to
       that date. See In re Marriage of Verdung, 126 Ill. 2d 542, 547 (1989); see also BAC Home
       Loans Servicing, LP v. Mitchell, 2014 IL 116311, ¶ 43 (reaffirming Verdung); 705 ILCS
       405/2-15(7) (West 2014) (noting, with an appearance in court, a person submits to the
       jurisdiction of the court).
¶ 29        As a result, Kiera contends that the record fails to establish proper service of process and
       personal jurisdiction preceding her appearance on January 6, 2016. Specifically, she contends
       the March 30, 2015, adjudicatory order (finding J.N. and J.B. abused or neglected) and the
       May 12, 2015, dispositional order (finding that Kiera was unable to care for her children and it
       was in their best interests to be placed in DCFS custody) were both void for lack of personal
       jurisdiction. As these were all jurisdictional steps towards the case’s final progression, Kiera
       argues this rendered the orders relating to termination of her parental rights void for lack of
       personal jurisdiction. See generally Arthur H., 212 Ill. 2d at 464.
¶ 30        Kiera raises this argument for the first time on appeal. She did not raise this argument
       before the trial court, despite formally appearing in court for almost two years before her
       parental rights were terminated. The State and public guardian now challenge Kiera’s claims.
       Initially, we note that the public guardian contends we lack jurisdiction because Kiera’s notice
       of appeal identified only the order terminating her rights as to J.N. and J.B., without identifying
       the adjudicatory and dispositional orders. See In re M.J., 314 Ill. App. 3d 649, 655 (2000)
       (appellate jurisdiction unperfected where notice of appeal omitted mention of dispositional
       order and neglect proceedings); see also Illinois Supreme Court Rule 303(b)(2) (eff. July 1,
       2017) (a notice of appeal “shall specify the judgment or part thereof or other orders appealed
       from”). A similar scenario recently presented itself in In re Jamari R., 2017 IL App (1st)
       160850, in which the father challenged the adjudicatory and dispositional orders as void for
       lack of personal jurisdiction due to defective service, while specifying only the termination
       order in the notice of appeal. This court held we had jurisdiction over the underlying orders “to
       the extent they may be void.” Id. ¶ 49. We see no reason to depart from the sound reasoning
       and conclusion in Jamari R. We thus proceed in our analysis, while noting that to the extent
       any report of proceedings have been omitted from the record, we construe that against Kiera.

                                                    -7-
       See Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984) (an appellant has the burden to present a
       sufficiently complete record to support a claim of error, and any doubts arising from the
       incompleteness of the record will be resolved against the appellant).
¶ 31        Initially, both the State and the public guardian argue that the doctrine of laches bars relief
       in equity because Kiera took an inordinate amount of time to raise the purported lack of
       jurisdiction based on improper service, thus causing prejudice. See Jamari R., 2017 IL App
       (1st) 160850, ¶ 60 (defining laches). Kiera, however, also contends her attorney’s
       ineffectiveness in failing to flag the matter of service was reason for the delay. That is, Kiera
       argues that her attorney failed to review the record revealing the void adjudicatory and
       dispositional orders and to raise the matter, all of which caused her prejudice. Although laches
       may be considered first as a means of sidestepping the voidness analysis, Kiera’s ineffective
       assistance of counsel claim makes it more expeditious to address whether service of process
       was effected and the trial court therefore had personal jurisdiction at the outset of the case. See
       Eckberg v. Benso, 182 Ill. App. 3d 126, 132 (1989) (noting no absolute rule governs when
       laches should apply); cf. In re Adoption of Miller, 106 Ill. App. 3d 1025, 1030 (1982) (finding
       it was unnecessary to determine if the adoption judgment was void where laches applied). We
       review de novo whether the circuit court had personal jurisdiction over Kiera, and in doing so,
       we consider the whole record, including the pleadings and the return of service. In re Dar. C.,
       2011 IL 111083, ¶ 60; Central Mortgage Co. v. Kamarauli, 2012 IL App (1st) 112353, ¶ 28.
¶ 32        Indeed, service of summons on a defendant is essential to create personal jurisdiction; as
       such, absent proper service, any judgment entered against a defendant is void ab initio,
       whether or not she had actual knowledge of the proceedings, and may be attacked at any time.
       Dar. C., 2011 IL 111083, ¶¶ 60-61; State Bank of Lake Zurich v. Thill, 135 Ill. App. 3d 747,
       754 (1985), aff’d and remanded, 113 Ill. 2d 294 (1986). Providing effective service is a means
       of protecting an individual’s right to due process by allowing for proper notification of
       interested individuals and an opportunity to be heard. Dar. C., 2011 IL 111083, ¶ 61. A parent
       is thus entitled to notice of a petition filed under the Juvenile Court Act. 705 ILCS 405/2-15
       (West 2014). When a petition is filed by the State alleging abuse, neglect, or dependency so as
       to adjudge a minor the ward of the court, the clerk of the circuit court must issue a summons
       with a copy of the petition attached. Id. §§ 2-15, 2-13. A summons may be served on the
       minor’s parent personally, by certified mail, or by publication. Id. §§ 2-15, 2-16. A court can
       also obtain jurisdiction by substitute service, which is merely service on a defendant that
       involves service on another person. Prudential Property & Casualty Insurance Co. v.
       Dickerson, 202 Ill. App. 3d 180, 184 (1990).
¶ 33        Where personal jurisdiction is obtained through substitute service of process, the “[s]ervice
       of a summons and petition shall be made by *** leaving a copy at [her] usual place of abode
       with some person of the family, of the age of 10 years or upwards, and informing that person of
       the contents thereof, provided the officer or other person making service shall also send a copy
       of the summons in a sealed envelope with postage fully prepaid, addressed to the person
       summoned at his usual place of abode, at least 3 days before the time stated therein for
       appearance.” 705 ILCS 405/2-15(5) (West 2014). In addition, “[t]he certificate of the officer or
       affidavit of the person that he has sent the copy pursuant to this Section is sufficient proof of
       service,” which creates a presumption that the return is proper. Id.; Clemmons v. Travelers
       Insurance Co., 88 Ill. 2d 469, 481 (1981).



                                                    -8-
¶ 34       Moreover, while substitute service requires a showing of strict compliance with the
       statutory requirements, the officer’s return is prima facie evidence of service and can only be
       set aside by clear and satisfactory evidence. Nibco, Inc. v. Johnson, 98 Ill. 2d 166, 172 (1983);
       Abbington Trace Condominium Ass’n v. McKeller, 2016 IL App (2d) 150913, ¶ 12. That is, the
       affidavit of return is powerful evidence that can be overcome only by a contradictory affidavit
       or personal testimony. Clemmons, 88 Ill. 2d at 481.
¶ 35       Here, consistent with section 2-15(5) of the Juvenile Court Act, the sheriff’s affidavits
       show substitute service was obtained by leaving a copy of the summonses and complaints on
       October 3, 2014, at Kiera’s usual place of abode with a family member or person residing
       there, 13 years or older, and informing the person of the contents of the summonses. In
       addition, in both cases, a copy of each summons was mailed to Kiera at her “usual place of
       abode” on October 3, 2014.5 See Alvarez v. Feiler, 174 Ill. App. 3d 320, 324, 326 (1988)
       (noting the mailing requirement was satisfied). The affidavits specifically show the writ was
       served on Nicole H., Shondell’s sister (noting she was female, black, age 32), on October 3 at
       1:16 p.m. by the same sheriff deputy (star No. 11112). The affidavits identified Laflin Street as
       Kiera’s address. The court then made an on-the-record finding at the October 22, 2014, hearing
       that Kiera was in default for failing to appear after being served. See 705 ILCS 405/2-21(1)
       (West 2014) (a court must enter a default order against a parent who had been properly served
       but fails to appear).
¶ 36       While Kiera now renews her objections to the validity of the sheriff’s affidavit, she does so
       only in her reply brief without adequate supporting authority, 6 thus forfeiting any claim
       regarding the validity of the documents. See Ill. S. Ct. R. 341(h)(7) (eff. Nov. 1, 2017)
       (arguments must be supported by legal authority and points not argued are forfeited and shall
       not be raised in the reply brief). We note that she also fails to make an argument that the
       affidavits bear any defects on their face, other than that they reflect the wrong address (as
       discussed further below). See id. We therefore conclude that the affidavits, viewed in light of
       the entire record, establish that Kiera was properly served.
¶ 37       Significantly, in this case Kiera has not presented any affidavit or personal testimony
       contradicting the sheriff’s affidavit that service of process was effected on Kiera well before
       the substantive orders respecting the children were entered in the trial court. She did not

           5
              Kiera points out that the state’s attorney noted on the record before the trial court that service was
       effected on October 3 and 7, then argues the time gap makes little sense and thus makes service suspect.
       The affidavit in case number 14 JA 01036 (for J.B.) was recorded on October 3, 2014. The affidavit in
       case number 14 JA 01035 (for J.N.) was also recorded on October 3, 2014. The handwritten notations
       show that the same deputy sheriff (with star No. 11112) served the summonses as to both cases at
       “13:16” on October 3. The copy in J.N.’s case identifies October 3 in two separate places. However,
       there is a handwriting flaw at the bottom left, where the 3 appears to instead be a 7. Obviously, the
       state’s attorney must have misread the number.
            6
              Kiera relies on a case that has been vacated by the supreme court and also on another supreme
       court case from 1963 that does not support her contention that the absence of the sheriff’s affidavits in
       the docking statement is significant. See People v. Williams, 27 Ill. 2d 327, 329 (1963) (“Although the
       common-law record imports verity and is presumed correct, where other facts appearing in the bill of
       exceptions are contradictory, this court will consider the matter upon the record as a whole.”). And,
       while Kiera contends the circuit clerk’s stamp is absolutely necessary, she does not provide any
       supporting legal authority.

                                                        -9-
       challenge service in the trial court even though the court took judicial notice of the
       dispositional and adjudication orders at the fitness and best interests hearings. Kiera also did
       not file a motion under either section 2-1301(e) or section 2-1401 of the Code of Civil
       Procedure (735 ILCS 5/2-1301(e), 2-1401 (West 2014)) challenging the termination judgment
       on the basis of a motion to quash service of process. See id. § 2-1301(e) (pursuant to a motion
       filed within 30 days of any final judgment, the court may set aside any final judgment on
       reasonable terms and conditions); id. § 2-1401 (a motion for relief from final judgments, after
       30 days, but not 2 years after final judgment, may be filed in the trial court, or may be filed if a
       judgment is void). In short, rather than showing by clear and satisfactory evidence that the
       service could be set aside, Kiera has presented no evidence whatsoever. See Kamarauli, 2012
       IL App (1st) 112353, ¶ 30.
¶ 38       Kiera, instead, relies on the record to establish her conclusory claim that service was
       ineffective. She contends, for example, that the summonses were delivered to a home that was
       not her place of abode. Citing Shondell’s and Eric’s respective testimony that Kiera was at the
       Laflin Street address “off and on” and that she was “living from place to place.” She also notes
       that the Laflin Street address was not listed as her “home” address in the Jackson Park Hospital
       records. However, a defendant’s “usual place of abode” is a question of fact. United Bank of
       Loves Park v. Dohm, 115 Ill. App. 3d 286, 289 (1983). The underlying consideration is
       whether substituted service at the chosen dwelling place is reasonably likely to provide the
       defendant with actual notice of the proceedings. Id. Because Kiera did not file any affidavit
       stating the Laflin Street address was not her usual place of abode or that substitute service was
       unlikely to give her actual notice, the record is underdeveloped, leaving her contention a matter
       of pure speculation. See Kamarauli, 2012 IL App (1st) 112353, ¶ 30.
¶ 39       Moreover, we also find the record actually contradicts her claim. The original petition to
       adjudicate the children wards of the court alleged that Kiera was living with Shondell, and no
       one disputes that he lived at that address. The day of the temporary custody hearing, the
       caseworker Cash spoke to Kiera at the Laflin Street address, notifying her of the hearing.
       Significantly, Shondell appeared in court on October 22 as a result of the very same substitute
       service, which was effected on his sister, Nicole. Even before then, Nicole reportedly told
       Shondell about the court proceedings. Given those facts and Shondell’s testimony that he had
       seen Kiera on October 15, plus the hospital records that listed her discharge address as the
       Laflin Street address, the record indicates not only that the Laflin Street address was her “usual
       place of abode,” but that Nicole presented Kiera with the summonses and complaints that were
       delivered. The Laflin Street address thus was reasonably likely to provide Kiera with actual
       notice of the proceedings. Rather than detracting from the sheriff’s affidavits, these facts
       actually support appropriate service and notification.
¶ 40       Other facts support that Kiera was properly served. On March 17, 2015, before the court
       held its adjudicatory and dispositional hearings, Kiera submitted to a DCFS interview. The
       interview record shows that she knew her children were in DCFS’s care at that time and Kiera
       was aware that she needed to comply with services for the children to be returned. This
       buttresses the sheriff’s affidavit. We thus conclude Kiera was properly served prior to the
       adjudicatory and dispositional orders. Those orders, along with the ultimate termination order,
       are therefore not void.
¶ 41       We further observe that there are instances where a court may have jurisdiction over a party
       because of the person’s participation in the case or recognition of benefits from the

                                                    - 10 -
       proceedings, even before a general appearance or service of process occurs. Verdung, 126 Ill.
       2d at 547-48. Kiera’s voluntary participation in the March 17, 2015, interview gave the trial
       court personal jurisdiction over her for that reason as well, notwithstanding any technical error
       in service. See id. at 549. Kiera’s choice not to participate in the case after the March 17, 2015,
       interview and to formally appear in court almost a year later on January 6, 2016, is not to be
       rewarded with a successful after-the-fact jurisdictional claim, particularly where the children
       have been in the system for over four years now. See In re Tajannah O., 2014 IL App (1st)
       133119, ¶ 18 (a child’s best interest takes precedence over any other consideration, including
       the natural parent’s right to custody); In re Angela D., 2012 IL App (1st) 112887, ¶ 40 (noting
       that the fundamental purpose of the Juvenile Court Act is to secure permanency for minors as
       early as possible). A parent’s interest in her children is not a passing fancy or something that
       should occur to a parent almost as an afterthought. See Miller, 106 Ill. App. 3d at 1033.
¶ 42       In that sense, laches also precludes Kiera’s claim, as laches may be invoked to bar the
       assertion of parental rights. See Jamari R., 2017 IL App (1st) 160850, ¶ 53. Laches occurs
       when a party neglects or omits to assert a right, there is a lapse of time, and this all causes
       prejudice to the other party such that it operates to bar relief in equity. Spielman v. County of
       Rock Island, 103 Ill. App. 3d 514, 519 (1982). Kiera failed to assert her right to challenge the
       purportedly ineffective service, most critically to the prejudice of the children. The facts, as set
       forth above, demonstrate such a want of due diligence. In re Miller, 84 Ill. App. 3d 199, 202
       (1980) (doctrine of laches may apply where parent has knowledge of circumstances that would
       lead a reasonable person to make an inquiry regarding guardianship and custody of child);
       Rodriguez v. Koschny, 57 Ill. App. 3d 355, 361 (1978) (even if service of process is defective,
       an attack on a decree may be barred by laches).
¶ 43       For these reasons, we also conclude that counsel was not ineffective for failing to raise the
       issue. A claim alleging ineffective assistance of counsel in a juvenile proceeding is governed
       by the familiar standard set forth in Strickland v. Washington, 466 U.S. 668 (1984). People v.
       Veach, 2017 IL 120649, ¶ 29; see also In re Charles W., 2014 IL App (1st) 131281, ¶ 32. A
       defendant must demonstrate that counsel’s performance was deficient and that this deficiency
       prejudiced the defendant. Veach, 2017 IL 120649, ¶ 30. Respondent must satisfy both prongs
       of the Strickland test in order to prevail on a claim of ineffective assistance of counsel. Charles
       W., 2014 IL App (1st) 131281, ¶ 33. If, however, the claim can be disposed of on prejudice
       alone, a court need not consider whether counsel’s performance was deficient. Id. The
       prejudice prong requires a reasonable probability, not just a mere possibility, of a different
       outcome. Id. ¶ 32.
¶ 44       Aside from her challenge to service, Kiera argues that prejudice stemmed from other
       substantive errors occurring at or before the dispositional hearing. For example, she challenges
       improper stipulations, the court’s reliance on inadmissible or insufficient evidence, and the
       omission of necessary admonishments. Yet, dispositional orders are final and appealable as of
       right, and a timely appeal from such orders is the proper vehicle to challenge any claimed
       errors in those proceedings. See In re Leona W., 228 Ill. 2d 439, 456 (2008); In re Edward T.,
       343 Ill. App. 3d 778, 792 (2003). Kiera, however, did not appeal from the dispositional order at
       hand. Instead, she appears to be using her ineffective assistance of counsel argument as an
       end-run around her failure to appeal from that order. Furthermore, many of her contentions in
       this regard are not supported by legal authority, and she does not suggest these contentions
       would have rendered the judgment void.


                                                    - 11 -
¶ 45        In any event, because Kiera cannot demonstrate prejudice based on claims that are properly
       before us in this appeal, we reject her ineffective assistance of counsel claim. As stated, Kiera
       was adequately served and made fully aware that she risked losing her rights to her children by
       failing to comply with DCFS requirements. Appellate counsel is not arguing that Kiera’s
       mental illness precluded her from understanding DCFS requirements or the court proceedings,
       and no such argument was raised in the trial court. Because service of process for personal
       jurisdiction was effective, the orders were not void, and thus counsel would not have gained
       anything by raising a claim that would have failed. Kiera’s contention regarding ineffective
       assistance of counsel fails.

¶ 46                                       CONCLUSION
¶ 47       Based on the foregoing, we affirm the judgment of the circuit court terminating Kiera’s
       parental rights to J.N. and J.B.

¶ 48      Affirmed.




                                                  - 12 -